             Entered on Docket September 15, 2020
                                                      Below is the Order of the Court.


1

2                                                      ___________________
                                                       Christopher M. Alston
3                                                      U.S. Bankruptcy Judge
                                                       (Dated as of Entered on Docket date above)
4

5

6
        _______________________________________________________________
7

8

9
10

11

12

13

14

15                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
16                                       AT SEATTLE

17   In re                                          IN PROCEEDINGS UNDER CH. 11
18
     V. S. Investment Assoc., LLC                   NO. 20-11541-CMA
19
                                                    ORDER APPROVING SALE
20                        Debtors.                  OF REAL PROPERTY FREE
                                                    AND CLEAR OF LIENS
21

22

23
                                               ORDER
24

25
                                                                                         Bountiful Law, PLLC
                                                                                 4620 200th Street SW, Suite D
26   Order for Sale                                                                    Lynnwood, WA 98036

27
                                                                         (425) 775-9700 / (fax) (425) 633-2465
28



      Case 20-11541-CMA         Doc 82    Filed 09/15/20   Ent. 09/15/20 15:14:25            Pg. 1 of 3
                                                         Below is the Order of the Court.


1            THIS MATTER, having come before the Court upon debtor in possession’s Motion
2    for Order Approving Sale of Real Property Free and Clear of Liens, and the Court being
3
     fully advised in the premises, now therefore:
4
             IT IS HEREBY ORDERED that V.S. Investment Assoc., LLC is authorized to sell
5
     the estates interest in real property located at 2465 S College Street, Seattle, WA 98144;
6

7    legally described as:

8    PARCEL A:

9    PARCEL B OF CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED
10   JUNE 27, 2019 UNDER RECORDING NUMBER 20190627900001, RECORDS OF KING
     COUNTY, WASHINGTON.
11
     PARCEL B:
12

13   A NON EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND PEDESTRIAN ACCESS AS
     DELINEATED ON CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED
14   JUNE 27, 2019 UNDER RECORDING NUMBER 20190627900001, RECORDS OF KING
     COUNTY, WASHINGTON.
15

16   for the sum of $749,950.00 to Charlene McBride, and/or assigns.

17           IT IS FURTHER ORDERED that the Residential Real Estate Purchase and Sale

18   Agreement between V.S. Investment Assoc LLC and Charlene McBride, and/or assigns,
19
     shall be and is hereby approved.
20
             IT IS FURTHER ORDERED that at closing, after paying real estate commissions,
21
     taxes, United States Trustee fee, and other closing costs, the first position Deed of Trust of
22
     BRMK Lending, LLC, successor by merger to PBRELF I, LLC, shall be paid the remaining
23

24   proceeds, as satisfaction of its lien against this property.

25
                                                                                        Bountiful Law, PLLC
                                                                                4620 200th Street SW, Suite D
26   Order for Sale                                                                   Lynnwood, WA 98036

27
                                                                        (425) 775-9700 / (fax) (425) 633-2465
28



      Case 20-11541-CMA         Doc 82     Filed 09/15/20    Ent. 09/15/20 15:14:25         Pg. 2 of 3
                                                       Below is the Order of the Court.


1            IT IS FURTHER ORDERED that the sale shall be free and clear of all liens and
2    interest, and this Order shall constitute the equivalent of a request for reconveyance from
3
     deed of trust holders BRMK Lending LLC and Paul Geben, and a complete release of the
4
     lien and encumbrance by BRMK Lending LLC, Paul Geben, and Ecocline Excavation &
5
     Utilities LLC.
6

7            IT IS FURTHER ORDERED that the necessary costs of sale, including real estate

8    commissions, taxes, United States Trustee fee, and other closing costs, shall be and are

9    hereby approved and may be paid from the proceeds of the sale.
10
             IT IS FURTHER ORDERED that this order shall be effective immediately.
11
     Specifically, the 14-day stay provided for in Rule 6004(h) is waived
12
                                        //END OF ORDER//
13
     Presented by: /S/ Brad L Puffpaff
14
                  Brad L. Puffpaff, WSBA No. 46434
15

16

17

18

19
20

21

22

23

24

25
                                                                                      Bountiful Law, PLLC
                                                                              4620 200th Street SW, Suite D
26   Order for Sale                                                                 Lynnwood, WA 98036

27
                                                                      (425) 775-9700 / (fax) (425) 633-2465
28



      Case 20-11541-CMA        Doc 82    Filed 09/15/20    Ent. 09/15/20 15:14:25         Pg. 3 of 3
